NO. 12-11-00181-CR

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

IN RE:                                                 §

RASHAAN GOLDEN,                                        §             ORIGINAL PROCEEDING

RELATOR                                                §

                                           MEMORANDUM OPINION
         Relator Rashaan Golden complains that he has filed a recusal motion in connection with a
postconviction writ of habeas corpus and that the trial court has failed to rule on it. He seeks a writ
of mandamus from this court directing the judge presiding in the trial court to either recuse herself
from Relator’s postconviction habeas proceedings or request the presiding judge of the
administrative region to assign a judge to hear Relator’s recusal motion. See generally TEX. CODE
CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010); TEX. R. CIV. P. 18a.
         Courts of appeals have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under Article 11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5
(Vernon Supp. 2010). Therefore, complaints regarding the trial court’s failure to address a recusal
motion filed in a postconviction habeas proceeding should be addressed to the court of criminal
appeals. See Ex parte Sinegar, 324 S.W.3d 578, 580 (Tex. Crim. App. 2010) (citing Ex parte
Sinegar, No. AP-76-340, slip op., 2010 WL 1794960 (Tex. Crim. App. May 5, 2010) (not
designated for publication)) (addressing complaint regarding failure to act on motion to recuse filed
in a postconviction habeas proceeding). Accordingly, we dismiss Relator’s petition for writ of
mandamus.
                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered July 13, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)